Citation Nr: 0433246	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-35 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for service-connected post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1968 to 
February 1970.  He is the recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in June 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In connection with this appeal the veteran testified at a 
personal hearing before the undersigned sitting at Atlanta, 
Georgia, in October 2004; a transcript of that hearing is 
associated with the claims file.


FINDING OF FACT

The veteran's PTSD symptomatology of hypervigilance, 
paranoia, constant anger, severe sleep problems, nightmares, 
flashbacks, intrusive recollections, chronic depression and 
anxiety, emotional numbness, irritability, confusion, panic, 
avoidance of people, guarded behavior, depressed or blunted 
mood, constricted or flat affect, difficulty with memory 
activities, and very little emotional range, renders him 
unable to obtain and maintain gainful employment. 


CONCLUSION OF LAW

The criteria for an initial evaluation of 100 percent for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, and 4.130, Diagnostic Code 9411 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

As the Board's decision herein constitutes a complete grant 
of the benefit sought on appeal, no further action is 
required to comply with the VCAA and the implementing 
regulations.

II.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2004).

The veteran's service-connected psychiatric disorder is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a General Rating Formula for Mental Disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  The use of the term 
"such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
Diagnostic Code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV (American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)). 

A 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

III.  Factual Background

The relevant evidence of record includes treatment reports 
from the Atlanta VA Medical Center, dated May 2001 to October 
2003; records dated March 2003 to July 2003 and a July 2003 
letter from the veteran's social worker at the Atlanta Vet's 
Center; a June 2003 QTC/VA examination report; and a 
September 2003 letter from the staff psychiatrist and staff 
psychologist at the Atlanta VA Medical Center.

Records from the Atlanta VA Medical Center reveal treatment 
for PTSD.  In April 2003, the veteran was diagnosed with 
PTSD.  He stated that he felt numb and was obsessing over the 
situation in the Middle East. The veteran indicated that the 
current war triggered memories and feelings related to his 
Vietnam War experiences.  He had difficulty falling and 
staying asleep, nightmares, flashbacks, and intrusive 
thoughts.  It was noted that the veteran tended to isolate 
himself and was uncomfortable in crowds.  He was 
hypervigilant, had a hyperstartle response, emotionally numb, 
easily irritated, and prone to outbursts of anger.  He 
reported that he had difficulty maintaining gainful 
employment.  He felt depressed, hopeless, and helpless.  The 
veteran denied suicidal ideation.  Objectively, the veteran 
was guarded, his mood was depressed, and his affect was 
constricted.  

A June 2003 QTC/VA psychiatric evaluation shows that the 
veteran reported drinking and driving, with ensuing traffic 
violations and DUIs, after his military service.  He was also 
charged with assault in 1974, but the charges were dropped. 
The veteran also stated that he had difficulty finding and 
maintaining employment.  He indicated that he abandoned his 
family members and stopped all social participation after 
returning from Vietnam.  The veteran developed hypervigilant 
behavior and emotional detachment, with frequent spells of 
anger that resulted in problems relating to others or 
maintaining jobs.  He never married and had almost no family 
ties.  It was noted that the veteran's involvement with 
alcohol and drugs continued to plague his life and chances of 
employment.  

Mental status examination revealed that the veteran was 
slovenly dressed.  He made a fair amount of eye contact and 
seemed to be putting forth a good effort in answering 
questions to the best of his ability.  He described a 
continuous state of irritability, anger, confusion, loss of 
confidence in himself, loss of concentration and memory, and, 
loss of interest in any activity.  Near panic feelings were 
also disclosed.  He stated that his sleep was frequently 
interrupted by dreams with memories relative to Vietnam.  He 
carried a negative feeling that nothing can be done or 
achieved.  The veteran described his flashbacks.  He admitted 
to episodes of shortness of breath, with tremors and a 
choking feeling, with tingling in his arms and the sensation 
that he will lose control or that something bad will happen.  
He stated that he felt worthless and had lost interest in all 
kinds of activities or enjoying the outdoors.  The veteran 
tried to avoid people.  He was well-oriented in time and 
place.  He had difficulty with memory activities.  The 
veteran denied suicidal feelings.  His depression was 
obvious.  The veteran had never been prone to violence and 
had never had hallucinations.  It was noted that some 
delusional feelings, of the persecutory type, may have been 
present on and off.  The veteran's thought processes were 
organized.  There was no looseness of association.  His 
speech was normal, he had very little emotional range, his 
mood was constantly low, and his insight and judgment were 
fair.  

Axis I diagnoses of severe and chronic PTSD, and, alcohol 
dependence, in early remission, were given.  It was noted 
that the veteran was exposed to combat in Vietnam as a gunner 
and sustained injuries twice.  Shortly afterwards, he 
underwent a personality change and developed intrusive 
recollections, severe sleep problems, and nightmares relating 
to combat.  He was hypervigilant, paranoid, and constantly 
angry.  The examiner noted that, more significantly, the 
veteran was involved with substance abuse and exhibited 
severe avoidant feelings leading to isolation in his 
behavior.  Therefore, he had severe problems in obtaining or 
maintaining any jobs.  The veteran was reluctant to seek any 
help, as he tried to avoid any reminders of combat.  He was 
chronically depressed and anxious, and, described symptoms 
suggestive of a panic disorder with some frequency.  A Global 
Assessment Functioning (GAF) score of 48 was given, due to 
the veteran's PTSD.  

A July 2003 letter from the veteran's social worker at the 
Atlanta Vet Center indicates that the veteran was receiving 
therapy for PTSD.  It was noted that the veteran reported 
detachment from family and friends with significant patterns 
of isolation and withdrawal resulting in severe social 
impairment.  The social worker also reported that the veteran 
experienced severe depression, sleep disturbance, nightmares, 
daily intrusive thoughts, daily panic attacks, 
hypervigilance, and flashbacks resulting in severe 
limitations in employment.  Accompanying records from the Vet 
Center dated March 2003 to July 2003, also note the veteran's 
PTSD symptomatology of depression, isolation, flat affect, 
blunted mood, nightmares, and daily panic attacks.

A July 2003 record from the Atlanta VA Medical Center shows 
that the veteran reported nightmares, flashbacks, and 
intrusive thoughts.  Objectively, he was somewhat guarded, 
his mood was depressed and somewhat angry, and, his affect 
was constricted.  He was diagnosed with chronic PTSD, but was 
noted to not be suicidal or homicidal at that time.  An 
August 2003 treatment note reflects that the veteran reported 
multiple symptoms consistent with PTSD secondary to Vietnam 
combat experiences.  He complained of sleep disturbance and 
other intrusive recollections.  He was given Axis I diagnoses 
of chronic PTSD, major depression, and alcohol dependence 
(secondary).  He was assigned a GAF score of 55.  Records 
from September 2003 and October 2003 continue to show 
diagnoses of PTSD, without suicidal or homicidal ideation.  

A September 2003 letter from the staff psychiatrist and staff 
psychologist at the Atlanta VA Medical Center reveals that 
the veteran had been treated at the facility since March 2003 
for chronic and severe PTSD.  It was noted that the veteran 
experienced nightmares, flashbacks, and intrusive thoughts 
related to his combat experiences during the Vietnam War.  He 
also had difficult falling and staying asleep as well as 
night sweats.  The veteran was easily irritated, 
uncomfortable in crowds or public, generally anxious, 
hypervigilant, and tended to isolate himself.  The 
physicians' stated that the veteran had a low tolerance for 
stress and significant difficulty interacting with others.  
Stress exacerbated his symptoms.  The physicians' concluded 
that the veteran's PTSD would likely prevent him from 
obtaining and maintaining gainful employment.  

IV.  Analysis

The June 2003 rating decision on appeal granted service 
connection for PTSD and assigned a 50 percent disability 
rating, effective April 24, 2003, pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  The veteran contends that he 
is entitled to a higher initial rating as his PTSD 
symptomatology prohibits him from obtaining and maintaining 
gainful employment. 

After careful review of all the evidence of record, including 
the evidence set forth above, the Board finds that an initial 
disability rating of 100 percent is warranted as the 
veteran's PTSD symptoms render him unemployable.  

The evidence of record reveals that the veteran has PTSD 
symptomatology of hypervigilance, paranoia, constant anger, 
severe sleep problems, nightmares, flashbacks, intrusive 
recollections, chronic depression and anxiety, emotional 
numbness, irritability, confusion, panic, and avoidance of 
people.  The medical evidence includes objective 
manifestations of PTSD of guarded behavior, depressed or 
blunted mood, and constricted or flat affect.  There is no 
indication that the veteran has ever had suicidal or 
homicidal ideation.  At the June 2003 examination, it was 
noted that the veteran was well-oriented to time and place, 
but had difficulty with memory activities.  He also had very 
little emotional range and his mood was constantly low.  It 
was recorded that the veteran had never been prone to 
violence and had never had hallucinations, although some 
delusional feelings, of the persecutory type, may have been 
present on and off.  The examiner noted that the veteran's 
thought processes were organized, there was no looseness of 
association, speech was normal, and insight and judgment were 
fair.  

The Board notes that the June 2003 examiner assigned a GAF 
score of 48 and, in August 2003, a GAF score of 55 was 
assigned.  The DSM-IV contemplates that the GAF scale will be 
used to gauge a person's level of functioning at the time of 
the evaluation (i.e., the current period) because ratings of 
current functioning will generally reflect the need for 
treatment or care.  Id.  A GAF score is highly probative as 
it relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  The GAF scale ranges from 1 to 
100.  A GAF score of 41 to 50 contemplates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting), or, any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51 to 60 contemplates 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or, school functioning (e.g. few 
friends, conflicts with peers or co-workers).  See DSM-IV.  

The Board observes that the June 2003 examiner noted that the 
veteran exhibited severe avoidant feelings, leading to 
isolation in his behavior and, in turn, severe problems in 
obtaining or maintaining any jobs.  In a July 2003 letter, 
the veteran's social worker at the Atlanta Vet Center stated 
that the veteran's PTSD symptomatology resulted in severe 
limitations in employment.  Also, in September 2003, 
physicians from the Atlanta VA Medical Center indicated that 
the veteran's PTSD would likely prevent him from obtaining 
and maintaining gainful employment.  

The criteria for a 100 percent rating includes total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The Board finds that while the veteran's PTSD symptomatology 
meets the criteria for a 70 percent rating it does not, in 
and of itself, warrant a 100 percent disability rating under 
Diagnostic Code 9411.  However, as the medical evidence of 
record demonstrates that the veteran is unable to obtain and 
maintain gainful employment as a result of PTSD 
symptomatology, the Board finds with the resolution of any 
doubt in the veteran's favor, his service-connected PTSD more 
nearly approximates an initial evaluation of 100 percent.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, and 
4.130, Diagnostic Code 9411 (2004).


ORDER

An initial evaluation of 100 percent for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



